Adams, J.,
dissenting. Where a tax of five per cent has been voted and levied, as in this case, I do not think that the electors of the township have power to vote an additional tax until the former levy has been set aside, or the tax, for some reason, has become uncollectible. The majority seems to treat the vote in question as a provisional vote; that is, a *417vote that was to become binding if the former valid tax should be set aside. But I know of no law by which the electors can properly be called upon to vote provisionally. If this can be done once, it can be done any number of times. I think that the election was irregular, and cannot, for that reason, be deemed a fair exposition of the will of the electors!